Citation Nr: 0509606	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected burial and plot 
allowance.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to January 1946.  He died in October 2000; the 
appellant is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In May 2004, the matter was Remanded for issuance of a 
Statement of the Case related to the claims of dependency and 
indemnity compensation (DIC), death pension, and accrued 
benefits, which were deemed inextricably intertwined with the 
issue of entitlement to nonservice-connected burial and plot 
allowance.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
In December 2004, a Statement of the Case was issued 
regarding the issues of service connection for cause of death 
and accrued benefits.  The appellant did not file a 
substantive appeal, therefore, these issues are not in 
appellate status.  As for the issue of entitlement to death 
pension, the Board erred in including this as an issue in the 
May 2004 Remand, as this issue has never been adjudicated by 
the RO.  The issue of entitlement to nonservice-connected 
death pension is referred to the RO for consideration.

Inasmuch as the Board was incorrect in including the death 
pension issue in the remand instructions, the RO did not 
violate the holding in Stegall v. West, 11 Vet. App. 268 
(1998) in failing to include the issue in the Statement of 
the Case.  


FINDINGS OF FACT

1.  The veteran died in October 2000. 

2.  The veteran was not in receipt of pension or compensation 
at the time of his death.

3.  Three claims of service connection were pending at the 
time of the veteran's death, which were adjudicated and 
denied pursuant to the appellant's claim for accrued 
benefits.

4.  The veteran's body was not unclaimed.

5.  The veteran did not die while hospitalized by VA.


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits, including 
a plot or interment allowance, have not been met.  38 
U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. § 3.1600 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

If a veteran's death is not service-connected, payment of an 
allowance toward the veteran's funeral and burial expenses is 
subject to the following conditions:  (1) At the time of his 
death the veteran was in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of his death, and (i) in the case of an original claim 
there was sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of the veteran's death; 
or (3) the deceased was a veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in the line 
of duty, and the body of the deceased is being held by a 
State (or political subdivision of a State).  38 C.F.R. § 
3.1600(b) (2004).

After reviewing the record, the Board finds that none of 
these requirements has been met.  At the time of his death, 
the veteran was not in receipt of pension or compensation 
(nor was compensation or pension precluded by receipt of 
military retirement pay).  At the time of his death, claims 
of service connection for old cerebrovascular accident, 
hypertension, and status post-trans-urethral resection of the 
prostate were pending adjudication.  In October 2001, 
appellant filed a claim for accrued benefits.  A July 2002 
rating decision adjudicated and denied the veteran's service 
connection claims, and in August 2002 the appellant's claim 
for accrued benefits was denied.  The appellant filed a 
timely Notice of Disagreement in December 2002, and although 
a Statement of the Case was issued in December 2004, a 
substantive appeal was not filed.  Consequently, although 
claims of service connection were pending at the time of the 
veteran's death, the claims were adjudicated pursuant to the 
appellant's claim for accrued benefits, the appellant's claim 
for accrued benefits was denied, and an appeal was not 
perfected.  Additionally, the veteran's body was not 
unclaimed with his body held by a State or a political 
subdivision of a State.  Thus, the requirements for payment 
of burial benefits under 38 C.F.R. § 3.1600(b) are not met.

It is also noted that under 38 C.F.R. § 3.1600(c), a burial 
allowance may be paid if a veteran dies while properly 
hospitalized by the VA.  The death certificate does not 
reflect that the veteran died at a VA medical facility.  
Therefore, burial benefits are not payable under 38 C.F.R. § 
3.1600(c).

When a veteran dies from nonservice-connected causes, a 
certain sum may be paid as a plot or interment allowance.  
Entitlement is subject, in part, to the following conditions:  
(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); and the condition set 
forth in 38 C.F.R. § 3.1604 relating to burial in a State 
veteran's cemetery are met; or the veteran was discharged 
from active military, naval or air service for a disability 
incurred or aggravated in line of duty (or at the time of 
discharge had such a disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability); and the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the U.S.  38 U.S.C.A. § 2303(b) (West 2002); 38 C.F.R. § 
3.1600(f) (2004).

As previously discussed, eligibility for the VA burial 
allowance has not been established.  The record also does not 
reflect that he was discharged from service for a disability 
incurred or aggravated in the line of duty or at the time of 
discharge had such a disability, as shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.

The Board notes that at one time eligibility for a plot or 
interment allowance was established on the basis of wartime 
service only.  That provision, however, was eliminated by 
Public Law 101-508.  As a result of Public Law 101-508, 
effective for deaths after October 31, 1990, a plot allowance 
is no longer payable based solely on wartime service.  The 
veteran died in October 2000.  Thus, payment of the plot or 
interment allowance would not be warranted in this case.  38 
U.S.C.A. § 2303(b) (West 2002); 38 C.F.R. § 3.1600(f) (2004).

With respect to entitlement to nonservice-connected death 
burial benefits, the law is dispositive of this matter.  The 
veteran was not in receipt of VA benefits during his 
lifetime, nor was he entitled to VA benefits; he died after 
October 31, 1990, and his body was not held by the State.  As 
the law and not the evidence is dispositive on this issue, 
the claim must be denied due to a lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a burial or a plot allowance is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


